DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the title is withdrawn in view of applicants’ submission of a replacement title.  

Drawings
The objection to Fig. 2 is withdrawn in view of applicants’ submission of a replacement drawing.  

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(a) scope of enablement rejection of claims 1-20 and the 35 U.S.C. 112(a) enablement rejection of claims 4-5, 9-11, 13-14, and 18-20 are withdrawn in view of applicants’ arguments.  The 35 U.S.C. 112(b) rejections of claims 8-9, 11, 17-18, and 20 are also withdrawn in view of applicants’ arguments.  The scope of each of the aforementioned claims is as provided by applicants in their responses to the 35 U.S.C. 112(a)-(b) rejections.  

The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites, inter alia, the step of “growing the at least one III/V nano-ridge.”  However, it is unclear as to what, exactly, constitutes a nano-ridge.  Since a formal definition for a “nano-ridge” has not been provided, the exact dimensions and shape required for a Group III-V structure to be considered as a “nano-ridge” cannot be readily determined.  For example, what is considered a “ridge” and how large can it be while still being considered as a “nano-ridge”?  Since the metes and bounds of patent protection sought cannot be readily ascertained, claim 1 is therefore considered to be indefinite.  For examination purposes a “nano-ridge” is considered as having feature sizes ranging from 1 to 999 nm and has a substantially rectangular cross-sectional shape along its longitudinal axis such that it is in the shape of a “ridge.”  Dependent claims 2-20 are similarly rejected due to their direct or indirect dependence on claim 1.  

Claim Rejections - 35 USC §§ 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-3, 5-8, 10-12, 14-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by a publication to Kunert, et al. entitled “III/V nano ridge structures for optical applications on patterned 300 mm silicon substrates,” Appl. Phys. Lett., Vol. 109, p. 091101 (2016) (hereinafter “Kunert”) or, alternatively, under 35 U.S.C. 103 as being unpatentable over Kunert in view of U.S. Patent Appl. Publ. No. 2015/0037925 to Evans, et al. (“Evans”).  
Regarding claim 1, Kunert teaches a method for growing at least one II/V nano-ridge on a silicon substrate in an epitaxial growth chamber (see, e.g., the Abstract, Figs. 1-4, and entire reference), the method comprising:
patterning an area on a silicon substrate thereby forming a trench on the silicon substrate (see, e.g., the first six paragraphs on pp. 1-2 and Fig. 2 which teach providing a Si(001) substrate which has necessarily been patterned in order to form narrow oxide trenches thereupon); and
growing the at least one III/V nano-ridge (see, e.g., the first six paragraphs on pp. 1-2 and Fig. 2 which teach the growth of nano-ridges comprised of GaAs within the trenches), wherein growing the at least one II/V nano-ridge comprises: 
initiating growth of the at least one III/V nano-ridge in the trench, thereby forming a filling layer of the at least one II/V nano-ridge inside the trench  (see, e.g., the first six paragraphs on pp. 1-2 and Fig. 2 which teach that growth of a GaAs nucleation layer is initiated within the trenches using TEGa and TBAs precursor gases at a temperature of 360 °C); and
continuing growth of the at least one HI/V nano-ridge out of the trench on top of the filling layer by providing at least one precursor in the epitaxial growth chamber, thereby forming a top part of the at least one III/V nano-ridge (see, e.g., the first six paragraphs on pp. 1-2 and Fig. 2 which teach that growth of GaAs nano-ridge within the trenches is continued using TMGa and TBAs at a temperature of 580 °C), 
wherein at least one surfactant is added in the chamber in addition to the at least one precursor when the III/V nano-ridge is growing out of the trench, thereby changing the growth characteristics of the III/V nano-ridge such that the III/V nano-ridge forms a flat (001) top surface (see, e.g., Fig. 1 and the first paragraph on p. 2 which teach that TBAs is continuously supplied as the As source while the Ga source is switched from TEGa to TMGa after growth within the trench has initiated and continues until after the nano-ridge has grown out of the trench; accordingly, in providing the claim with its broadest reasonable interpretation TMGa may be considered as the claimed surfactant that is provided in addition to the TBAs precursor).  
Even if it is assumed arguendo that Kunert does not explicitly teach adding at least one surfactant in addition to the at least one precursor when the III/V nano-ridge is growing out of the trench in order to change the growth characteristics, this would have been obvious in view of the teachings of Evans.  In Figs. 1-2 and ¶¶[0017]-[0023] as well as elsewhere throughout the entire reference Evans teaches embodiments of a method in which Group III-V semiconductor structures are grown by vapor phase deposition.  In ¶[0018] Evans specifically teaches that the use of a surfactant during growth of a Group III-V semiconductor improves the surface mobility of adatoms so that they more easily find the lowest energy states and therefore form a cohesive high-quality crystal structure with ¶[0021] specifically teaching the use of bismuth as a surfactant and ¶[0017] specifically teaching that the surfactant may be added at the same time as the III-V precursor.  The surfactant functions to improve the carrier mobility and reduce the background free carrier concentration in superlattice structures.  Thus a person of ordinary skill in the art would look to the teachings of Evans and would be motivated to add a surfactant such as Bi during growth of the nano-ridge of Kunert with the motivation for doing so being to form a higher quality crystalline structure with improved carrier mobility.  Furthermore, since the addition of a surfactant improves the surface mobility of adatoms so that they more easily find the lowest energy states this will necessarily promote or would be reasonably expected to promote the formation of a flat (001) top surface since this is a lower energy state.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Kunert teaches that the temperature in the epitaxial growth chamber is set to 400°C or higher when continuing growth of the at least one IH/V nano-ridge on top of the filling layer (see, e.g., the first paragraph on p. 2 which teaches that growth of GaAs nano-ridge within the trenches is continued using TMGa at a temperature of 580 °C).  
Regarding claim 3, Kunert teaches that the at least one II/V nano-ridge is grown using metal organic vapor phase epitaxy (see, e.g., the third paragraph on p. 1 which teach that growth proceeds via metalorganic vapor phase epitaxy).
Regarding claim 5, Kunert does not explicitly teach that the at least one III/V nano-ridge is grown using molecular beam epitaxy.  However, as noted supra with respect to the rejection of claim 1, in ¶¶[0017]-[0023] Evans teaches embodiments of a method in which Group III-V semiconductor structures are grown by vapor phase deposition with ¶[0022] specifically teaching that the Group III-V compounds may be formed by molecular beam epitaxy (MBE) in addition to MOVPE.  Thus, a person of ordinary skill in the art would readily recognize that MBE may be used in place of MOVPE to grow the Group III-V nano-ridges of Kunert since this would involve nothing more than the use of a known alternate vapor deposition technique for the same purpose. 
Regarding claim 6, Kunert teaches that the at least one III/V nano-ridge comprises a ternary material system comprising InxGa(1-x)As wherein x is a value between 0 and 1, 0 and 1 included (see, e.g., second and third paragraphs on pp. 1-2 which teach the growth of GaAs nano-ridges in which x = 0; see also Fig. 2 and pp. 2-3 which teach the growth of InxGa(1-x)As quantum wells).  
Regarding claim 7, Kunert does not explicitly teach that the at least one III/V nano-ridge comprises a quaternary material system.  However, in at least ¶¶[0017]-[0023] Evans teaches embodiments of a method in which Group III-V semiconductor structures are grown by vapor phase deposition with ¶[0020] specifically teaching that the Group III-V compounds may include, for example, InAsSb and GaSb which together forms a quaternary material system.  Thus, a person of ordinary skill in the art would look to the teachings of Evans and would readily recognize that the Group III-V nano-ridges of Kunert may be comprised of a quaternary material system such as GaInAsSb with the motivation for doing so being to produce a Group III-V semiconductor having the desired band gap for a particular application.  
Regarding claim 8, Kunert and Evans teach that the at least one surfactant is selected from a list of surfactants, the list comprising one or more gallium-precursors, one or more indium precursors, tertiarybutylarsine, arsine gas, one or more antimony precursors, one or more bismuth precursors, one or more tellurium precursors, one or more zinc precursors, one or more magnesium precursors, one or more manganese precursors, one or more tin precursors, hydrogen chloride, carbon tetrabromide, chlorine gas, one or more bromochloromethanes, carbon tetrachloride (see, e.g., the first paragraph on p. 2 of Kunert which teaches the use of TMGa as a surfactant; alternatively see ¶[0021] of Evans which teaches the use of bismuth as a surfactant).
Regarding claim 10, Kunert and Evans teach forming an optical device in the at least one nano-ridge (see, e.g., p. 1 of Kunert which teaches that it is desirable to be able to form high quality Group III-V devices on Si substrates to take advantages of Si micro-electronic technology and that the Group III-V nano-ridges may be used to form InGaAs/GaAs multi-quantum wells; see also ¶[0023] of Evans which teaches that Group III-V layers may be formed into superlattice structures which may then be used to produce a photodetector, laser, LED, or other optoelectronic device; accordingly, a person of ordinary skill in the art would be motivated to utilize the nano-ridges of Kunert for the cost-effective production of optical devices such as photodetectors, lasers, or LEDs).  
Regarding claim 11, Kunert does not explicitly teach forming an imager in the at least one nano-ridge.  However, on p. 1 Kunert teaches that it is desirable to be able to form high quality Group III-V devices on Si substrates to take advantages of Si micro-electronic technology and that the Group III-V nano-ridges may be used to form InGaAs/GaAs multi-quantum wells.  Then in ¶[0023] Evans teaches that Group III-V layers may be formed into superlattice structures which may then be used to produce a photodetector, laser, LED, or other optoelectronic device.  Thus, a person of ordinary skill in the art would be motivated to utilize the nano-ridges of Kunert for the cost-effective production of optoelectronic devices which include, for example, both a photodetector and laser for the acquisition and generation of signals for image production.  
Regarding claim 12, Kunert teaches that the at least one III/V nano-ridge is grown using metal organic vapor phase epitaxy (see, e.g., the third paragraph on p. 1 which teach that growth proceeds via metalorganic vapor phase epitaxy).
Regarding claim 14, Kunert does not explicitly teach that the at least one III/V nano-ridge is grown using molecular beam epitaxy.  However, as noted supra with respect to the rejection of claim 1, in ¶¶[0017]-[0023] Evans teaches embodiments of a method in which Group III-V semiconductor structures are grown by vapor phase deposition with ¶[0022] specifically teaching that the Group III-V compounds may be formed by molecular beam epitaxy (MBE) in addition to MOVPE.  Thus, a person of ordinary skill in the art would readily recognize that MBE may be used in place of MOVPE to grow the Group III-V nano-ridges of Kunert since this would involve nothing more than the use of a known alternate vapor deposition technique for the same purpose.
Regarding claim 15, Kunert teaches that the at least one III/V nano-ridge comprises a ternary material system comprising InxGa(1-x)As wherein x is a value between 0 and 1, 0 and 1 included (see, e.g., second and third paragraphs on pp. 1-2 which teach the growth of GaAs nano-ridges in which x = 0; see also Fig. 2 and pp. 2-3 which teach the growth of InxGa(1-x)As quantum wells).  
Regarding claim 16, Kunert does not explicitly teach that the at least one III/V nano-ridge comprises a quaternary material system.  However, in at least ¶¶[0017]-[0023] Evans teaches embodiments of a method in which Group III-V semiconductor structures are grown by vapor phase deposition with ¶[0020] specifically teaching that the Group III-V compounds may include, for example, InAsSb and GaSb which together forms a quaternary material system.  Thus, a person of ordinary skill in the art would look to the teachings of Evans and would readily recognize that the Group III-V nano-ridges of Kunert may be comprised of a quaternary material system such as GaInAsSb with the motivation for doing so being to produce a Group III-V semiconductor having the desired band gap for a particular application.
Regarding claim 17, Kunert and Evans teach that the at least one surfactant is selected from a list of surfactants, the list comprising one or more gallium-precursors, one or more indium precursors, tertiarybutylarsine, arsine gas, one or more antimony precursors, one or more bismuth precursors, one or more tellurium precursors, one or more zinc precursors, one or more magnesium precursors, one or more manganese precursors, one or more tin precursors, hydrogen chloride, carbon tetrabromide, chlorine gas, one or more bromochloromethanes, carbon tetrachloride (see, e.g., the first paragraph on p. 2 of Kunert which teaches the use of TMGa as a surfactant; alternatively see ¶[0021] of Evans which teaches the use of bismuth as a surfactant).
Regarding claim 19, Kunert and Evans teach forming an optical device in the at least one nano-ridge (see, e.g., p. 1 of Kunert which teaches that it is desirable to be able to form high quality Group III-V devices on Si substrates to take advantages of Si micro-electronic technology and that the Group III-V nano-ridges may be used to form InGaAs/GaAs multi-quantum wells; see also ¶[0023] of Evans which teaches that Group III-V layers may be formed into superlattice structures which may then be used to produce a photodetector, laser, LED, or other optoelectronic device; accordingly, a person of ordinary skill in the art would be motivated to utilize the nano-ridges of Kunert for the cost-effective production of optical devices such as photodetectors, lasers, or LEDs).  
Regarding claim 20, Kunert does not explicitly teach forming an imager in the at least one nano-ridge.  However, on p. 1 Kunert teaches that it is desirable to be able to form high quality Group III-V devices on Si substrates to take advantages of Si micro-electronic technology and that the Group III-V nano-ridges may be used to form InGaAs/GaAs multi-quantum wells.  Then in ¶[0023] Evans teaches that Group III-V layers may be formed into superlattice structures which may then be used to produce a photodetector, laser, LED, or other optoelectronic device.  Thus, a person of ordinary skill in the art would be motivated to utilize the nano-ridges of Kunert for the cost-effective production of optoelectronic devices which include, for example, both a photodetector and laser for the acquisition and generation of signals for image production.  

Claim Rejections - 35 USC § 103
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunert in view of Evans and further in view of U.S. Patent Appl. Publ. No. 2017/0204533 to Schunemann (“Schunemann”). 
Regarding claim 4, Kunert and Evans do not explicitly teach that the at least one III/V nano-ridge is grown using hydride vapor phase epitaxy.  However, in Figs. 4-7 and ¶¶[0036]-[0063] as well as elsewhere throughout the entire reference Schunemann teaches an analogous method for the vapor phase deposition of high-quality Group III-V compound semiconductors by hydride vapor phase epitaxy using, for example, GaCl and AsH3 gaseous precursors.  Thus, a person of ordinary skill in the art would readily recognize that HVPE may be used in place of MOVPE to grow the Group III-V nano-ridges of Kunert since this would involve nothing more than the use of a known alternate vapor deposition technique for the same purpose.
Regarding claim 13, Kunert and Evans do not explicitly teach that the at least one III/V nano-ridge is grown using hydride vapor phase epitaxy.  However, in Figs. 4-7 and ¶¶[0036]-[0063] as well as elsewhere throughout the entire reference Schunemann teaches an analogous method for the vapor phase deposition of high-quality Group III-V compound semiconductors by hydride vapor phase epitaxy using, for example, GaCl and AsH3 gaseous precursors.  Thus, a person of ordinary skill in the art would readily recognize that HVPE may be used in place of MOVPE to grow the Group III-V nano-ridges of Kunert since this would involve nothing more than the use of a known alternate vapor deposition technique for the same purpose.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunert in view of Evans and further in view of U.S. Patent Appl. Publ. No. 2013/0078783 to Nieh, et al. (“Nieh”). 
Regarding claim 9, Kunert does not explicitly teach forming an RF device in the at least one nano-ridge.  However, on p. 1 Kunert teaches that it is desirable to be able to form high quality Group III-V devices on Si substrates to take advantages of Si micro-electronic technology and that the Group III-V nano-ridges may be used to form InGaAs/GaAs multi-quantum wells.  Then in ¶[0023] Evans teaches that Group III-V layers may be formed into superlattice structures which may then be used to produce a photodetector, laser, LED, or other optoelectronic device.  Thus, a person of ordinary skill in the art would be motivated to utilize the nano-ridges of Kunert for the cost-effective production of Group III-V superlattices which operate in the RF range.  This is further supported by at least Fig. 10 and ¶¶[0034]-[0039] of Nieh which teach that Group III-V layers formed on a Si substrate may be used for, inter alia, the production of RF devices.  
Regarding claim 18, 18. The method according to claim 1, further comprising forming an RF device in the at least one nano-ridge.  However, on p. 1 Kunert teaches that it is desirable to be able to form high quality Group III-V devices on Si substrates to take advantages of Si micro-electronic technology and that the Group III-V nano-ridges may be used to form InGaAs/GaAs multi-quantum wells.  Then in ¶[0023] Evans teaches that Group III-V layers may be formed into superlattice structures which may then be used to produce a photodetector, laser, LED, or other optoelectronic device.  Thus, a person of ordinary skill in the art would be motivated to utilize the nano-ridges of Kunert for the cost-effective production of Group III-V superlattices which operate in the RF range.  This is further supported by at least Fig. 10 and ¶¶[0034]-[0039] of Nieh which teach that Group III-V layers formed on a Si substrate may be used for, inter alia, the production of RF devices.  

Response to Arguments
Applicants’ arguments filed March 28, 2022, have been fully considered and are persuasive with respect to the 35 U.S.C. 112(a) and (b) rejections as noted supra, but they are otherwise not persuasive. 
Applicants argue against the 35 U.S.C. 112(b) rejection of claim 1 for the recitation of a “nano-ridge” by contending that the term was established in the relevant art of semiconductor device fabrication as evidenced by publications by the inventor, Han, et al., and Shi, et al.  See applicants’ 3/28/22 reply, pp. 18-19.  Applicants’ argument is noted, but it is pointed out that the Kunert reference is applicants’ own work and, hence, is not a representation of general knowledge in the art.  Moreover, applicants have not provided copies of the Han and Shi publications, so their teachings have not been made of record.  Figures 3-5 of the instant application appear to show that the “ridges” are elongated structures whose length in the longitudinal direction is significantly larger than its width in the transverse direction.  However, there does not appear to be any teaching or suggestion regarding how long the “ridge” must be relative to its width in order to still be considered as a “ridge” as claimed.  
Applicants further argue that the prefix “nano” refers to the width of the ridge and that the width can be from several nanometers to several thousand nanometers.  Id. at p. 19.  Applicants’ argument is noted, but the specification as filed does not appear to teach or suggest that the prefix “nano” refers specifically to the width of the “ridge.”  Furthermore, a width of several thousand nanometers (i.e., 1,000 to 9,000 nm) is actually considered to be 1 to 9 micrometers.  This seems to suggest that the recited “ridge” could be a “nano-ridge” as long as the width dimensions are expressed in nanometers.  In that case a 1 meter wide ridge would be considered a “nano-ridge” if its width is considered to be 1,000,000,000 nm.  
Applicants argue against the 35 U.S.C. 102 rejection of claim 1 by contending that Kunert does not teach or suggest providing a surfactant in addition to at least one precursor as recited in amended claim 1.  Id. at p. 22.  Applicants’ argument is noted, but it is pointed out that the As-containing precursor is also utilized during the entire growth process and, hence, may be considered as the “at least one precursor” as claimed.  
Finally, applicants argue against the 35 U.S.C. 103 rejection of claim 1 by contending that an ordinary artisan would not combine the teachings of Kunert and Evans because Evans utilizes a surfactant with a superlattice whereas Kunert is directed to the growth of “nano-ridges.”  Id. at pp. 22-24.  Applicants’ argument is noted, but is unpersuasive.  The benefits obtained from the use of a surfactant certainly are not limited to the growth of a superlattice.  In ¶[0018] Evans specifically teaches that the use of a surfactant “improves the surface mobility of adatoms, so that they more easily find the lowest energy states and therefore form a cohesive high-quality crystal structure.”  Thus the addition of a surfactant would be expected to improve the surface mobility of adatoms during growth of the GaAs nano-ridges in the method of Kunert and would necessarily promote or would be reasonably expected to promote the formation of a flat (001) top surface since this is a lower energy state.  This is supported by, for example, the publication to Anyebe, et al. entitled “Surfactant effect of antimony addition to the morphology of self-catalyzed InAs1-xSbx nanowires,” Nano Research, Vol. 8, No. 4, pp. 1309-19 (2015) (“Anyebe”) which was supplied with the September 13, 2021, Information Disclosure Statement.  In at least the Abstract, Fig. 6, and associated descriptive text Anyebe teaches that the addition of Sb as a surfactant during the growth of InAs nanowires has the effect of enhancing lateral growth and suppressing axial growth.  Thus, the teachings of Anyebe show that through the addition of a surfactant such as Sb it is possible to control the geometry of a nanostructure during growth and that the effects obtained from the use of a surfactant are not limited solely to the growth of superlattices.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714